As filed with the Securities and Exchange Commission on August 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: June 30, 2013 Item 1. Schedule of Investments. Boston Common International Fund Schedule of Investments at June 30, 2013 (unaudited) Shares Security Description Value COMMON STOCKS - 95.2% Australia - 3.6% AMP LTD $ Origin Energy Sims Metal Management LTD - ADR WorleyParsons LTD Belgium - 1.1% Umicore SA China - 1.8% ENN Energy Holdings LTD Tingyi Holding Corporation Finland - 1.8% Sampo Group France - 7.0% Air Liquide SA AXA SA Casino Guichard Perrachon SA Danone SA Germany - 6.0% adidas AG Aixtron SE * Henkel AG and Company KGaA K&S AG SAP AG - ADR Hong Kong - 2.5% Hang Seng Bank LTD Television Broadcasts LTD Indonesia - 1.1% PT Bank Rakyat Indonesia (Persero) Tbk Israel - 1.7% Check Point Software Technologies LTD * Italy - 1.1% UniCredit S.p.A. Japan - 18.2% Daikin Industries LTD FANUC LTD Honda Motor Company LTD - ADR Kao Corporation Keyence Corporation Kubota Corporation - ADR Orix Corporation Rakuten, Inc. Shimano, Inc. SYSMEX Corporation TERUMO Corporation Jersey - 1.0% Wolseley PLC Luxembourg - 1.2% Subsea 7 SA Netherlands - 5.1% ASML Holding NV - ADR Gemalto NV Koninklijke Philips Electronics NV - ADR Unilever NV - ADR Norway - 1.7% Statoil ASA - ADR Portugal - 0.8% EDP Renovaveis SA * Republic of Korea - 2.0% Hyundai Motor Company Samsung Electronics Company LTD. Singapore - 3.3% CapitaLand LTD Golden Agri-Resources LTD Singapore Telecommunications LTD South Africa - 2.0% Naspers Standard Bank Group LTD Sweden - 2.3% Atlas Copco AB Investment AB Kinnevik Switzerland - 10.7% ABB LTD - ADR Julius Baer Gruppe AG Kuehne & Nagel International Novartis AG - ADR Roche Holding LTD - ADR Thailand - 1.2% Kasikornbank PLC United Kingdom - 18.0% Barclays PLC BG Group Croda International PLC GlaxoSmithKline PLC HSBC Holdings PLC - ADR Johnson Matthey PLC Smith & Nephew PLC - ADR Spirax-Sarco Engineering PLC SSE PLC Standard Chartered Bank PLC Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $127,685,619) PREFERRED STOCKS - 3.1% Brazil - 0.9% Itau Unibanco Holding SA Germany - 2.2% Henkel AG and Company KGaA TOTAL PREFERRED STOCKS (Cost $4,027,817) SHORT-TERM INVESTMENT - 1.4% Fidelity Money Market Portfolio, 0.03% (1) TOTAL SHORT-TERM INVESTMENT (Cost $1,929,736) TOTAL INVESTMENTS IN SECURITIES- 99.7% (Cost $133,643,172) Other Assets in Excess of Liabilities - 0.3% NET ASSETS - 100.0% $ * Non-Income Producing Seven-day yield as of June 30, 2013. ADR American Depositary Receipt PLC Public Limited Company The cost basis of investments for federal income tax purposes at June 30, 2013 were as follows+ : Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Boston Common International Fund Summary of Fair Value Disclosure at June 30, 2013 (unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP (Generally Accepted Accounting Principles) establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2013.See Schedule of Investments for industry breakouts: Level 1 Level 2 Level 3 Total Common Stocks Australia $ $ $
